DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 – 9 and 11 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2014/0307396 A1).
Regarding Claim 1, Lee discloses a flexible circuit board component (Fig 3), comprising: a flexible circuit board (220; [0055]), wherein the flexible circuit board comprises a first area (portion or area of 220 with a right-most portion of 300,500) and a second area (portion or area at the left-most edge of 220) arranged in a first direction (right-left direction in Fig 3) and connected to each other; and a foam structure (300,500; [0089]; “urethane foam that is a foam resin”), wherein the foam structure (300,500) is located on a side of the first area in the flexible circuit board (220), and comprises a first foam (500) and a second foam (300); and in the first direction, the second foam (300) is located between the first foam (500) and the second area (portion or area at the left-most edge of 220); wherein after the flexible circuit board component (220) is affixed (attached) to a non-light-emitting display side (see Fig 3 showing 220 is affixed away from 120; [0049]) of a display panel (100), in a direction perpendicular to an interface of the foam structure (300,500) and the flexible circuit board (220), a height of the second foam (300) on a side adjacent (near) to the second area is less than a height of the first foam (500).

    PNG
    media_image1.png
    421
    711
    media_image1.png
    Greyscale

Annotated Fig 3 from Lee (US 2014/0307396 A1)

Regarding Claim 10, Lee further discloses the flexible circuit board component (Fig 3) wherein the second area (annotated SECOND AREA) comprises a first sub-area (annotated FIRST SUB-AREA) and a second sub-area (annotated SECOND SUB-AREA), the first sub-area connects the first area (annotated FIRST AREA) and the second sub- area; in a direction (up-down direction) perpendicular to the first direction, a width (height distance) of the first area and a width (height distance) of the second sub-area are both larger than a width (height distance) of the first sub-area.




Regarding Claim 18, Lee discloses a display device (Fig 3), comprising a display panel (100; [0040]) and a flexible circuit board component (220), wherein flexible circuit board component (220), comprising: a flexible circuit board (220; [0055]), wherein the flexible circuit board comprises a first area (portion or area of 220 with a right-most portion of 300,500) and a second area (portion or area at the left-most edge of 220) arranged in a first direction (right-left direction in Fig 3) and connected to each other; and a foam structure (300,500; [0089]; “urethane foam that is a foam resin”), wherein the foam structure (300,500) is located on a side of the first area in the flexible circuit board (220), and comprises a first foam (500) and a second foam (300); and in the first direction, the second foam (300) is located between the first foam (500) and the second area (portion or area at the left-most edge of 220); wherein the flexible circuit board (220) component is affixed (attached) to a non-light-emitting display side (see Fig 3 showing 220 is affixed away from 120; [0049]) of a display panel (100), and in a direction perpendicular to an interface of the foam structure (300,500) and the flexible circuit board, a height of the second foam (300) on a side adjacent (near) to the second area is less than a height of the first foam (500).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896